Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restriction filed on March 16, 2021 is acknowledged.
Claims 1-40 are pending in this application.


Priority
2.	Applicant claims foreign priority to JAPAN 2017-171776 (9/7/2017). The certified copy has been received by the Office. However, certified English translation has not been provided. Therefore, the foreign priority date has not been perfected. Thus, the effective filing date of instant application is to PCT/JP2018/033037, September 6, 2018 until the foreign priority dates are perfected. 


Restriction
3.	Applicant’s election of Group 1 (claims 1-18, 25-27, 30, 32-35 and 40) and the election of SEQ ID NO: 19 as the species of the peptide sequence in the reply filed on March 16, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Restriction is deemed to be proper and is made FINAL in this office action. Claims 19-24, 28-31 and 36-39 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to a 
Claims 19-23, 28-29, 31, 36-39 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 1-18, 24-27, 30, 32-35 and 40 are examined on the merits in this office action. Claims 1, 3, 6, 8, 11, 13, 18, 25, 27, 32-35 and 40 are examined on the merits in this office action.


Objections
4.	The abstract is objected to for the following minor informality: 
	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.



In the instant case, the abstract recites, “The present invention provides a novel peptide...” at line 1 of the abstract. Applicant should correct these informalities. See MPEP 608.01(b). For example, the abstract may be amended to recite, “Peptide comprising an amino acid sequence of SEQ ID NO: 23…is described.”
5.	The specification is objected to for referring to sequences without also identifying them by the sequence identifier assigned to them in the sequence listing as required by 37 CFR 1.821(d). The specification discloses peptide sequences, and these are missing their respective sequence identifiers. For example, Figure 1 and peptides disclosed in paragraphs [0280], [0282], [0285], [0287]) of instant specification US 20200207837 A1 disclose peptide sequences, but these are missing their sequence identifiers. There are no sequence identifiers in the drawing nor in the description of Figure 1. The examiner would like to bring the applicant’s attention to the following excerpt from MPEP §2422.03: 
37 CFR 1.821(d) requires the use of the assigned sequence identifier in all instances where the description or claims of a patent application discuss sequences regardless of whether a given sequence is also embedded in the text of the description or claims of an application. This requirement is also intended to permit references, in both the description and claims, to sequences set forth in the "Sequence Listing" by the use of assigned sequence identifiers without repeating the sequence in the text of the description or claims. Sequence identifiers can also be used to discuss and/or claim parts or fragments of a properly presented sequence. For example, language such as "residues 14 to 243 of SEQ ID NO:23" is permissible and the fragment need not be separately presented in the "Sequence Listing." Where a sequence is embedded in the text of an application, it must be presented in a manner that complies with the requirements of the sequence rules. 

The applicant is therefore required to amend the specification to comply with 37 CFR 1.821(d).
the peptide sequences disclosed in Figure 1 is missing the corresponding sequence identifiers.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
7.	Claims 1, 6 and 11 are objected to for the following minor informality: claim 1 contains the acronyms “SPINK2” and “KLK1”; claim 6 contains the acronym “SPINK2” and “KLK4”; claim 11 contains the acronyms “SPINK2”, “KLK4” and “KLK8”, and an 


Rejections
35 U.S.C. 112(a)
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1, 3, 6, 8, 11, 13, 18, 25, 27, 32-35 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The courts have stated:
Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of  ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using 	"such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."   Lockwood, 107 F.3d at 	1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” See Eli Lilly, 119 F.3d at 1568, 43, USPQ2d at 1406. (MPEP 2163). 
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:

	“A written description of an invention involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a  genus. . . .").  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

AbbVie Deutschland GambH & Co., KG v. Janssen Biotech, Inc., 759 F 3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (MPEP 2163).  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic. In Gostelli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618.  
	
In the instant case, the claims are drawn to a SPINK2 mutant peptide which comprises an amino acid sequence represented by SEQ ID NO: 23, and specifically inhibits protease activity of KLK1 (claim 1), KLK4 (claim 6) and KLK4 and KLK8 (claim 11). The generic statements cross-linked protein (soy) and protease do not provide ample written description for the compounds since the claims do not describe a single structural feature. The specification does not clearly define or provide examples of what qualify as compounds of the claimed invention.  
As stated earlier, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable claims 1, 6 and 11 are broad generics with respect all possible peptides 
The specification is limited to the peptide of SEQ ID NO: 23 wherein X1 is Asp or Gly, X2 is Ala, Asp or Ser, X3 is Ile, Gln, Arg or Val, X4 is Ala, Asn or Tyr, X5 is Leu, Lys, Asn or Gln, X6 is Ile, Arg, Tyr or Val, X7 is Asp, Arg or Val, X8 is Asp, Ile or Arg, X9 is Phe, His or Trp, X10 is Tyr or Trp, X11 is Ala, Thr or Tyr, X12 is Ser or Tyr and X13 is Glu, Lys or Gln for a SPINK2 mutant peptide which comprises an amino acid sequence represented by SEQ ID NO: 23 and specifically inhibits protease activity of KLK1. The specification is limited to the peptide of SEQ ID NO: 23 wherein X1 is Asp or Gly, X2 is Glu, Arg or Ser, X3 is His, Lys, Leu or Gln, X4 is Ala, Gln or Tyr, X5 is Ala, Glu, Gln or Val, X6 is Glu, Leu, Met or Tyr, X7 is Asp or Gly, X8 is Ala or Val, X9 is Gln, X10 is Lys 
Descriptions of peptide of SEQ ID NO: 23 wherein X1 is Asp or Gly, X2 is Ala, Asp or Ser, X3 is Ile, Gln, Arg or Val, X4 is Ala, Asn or Tyr, X5 is Leu, Lys, Asn or Gln, X6 is Ile, Arg, Tyr or Val, X7 is Asp, Arg or Val, X8 is Asp, Ile or Arg, X9 is Phe, His or Trp, X10 is Tyr or Trp, X11 is Ala, Thr or Tyr, X12 is Ser or Tyr and X13 is Glu, Lys or Gln for a SPINK2 mutant peptide which comprises an amino acid sequence represented by SEQ ID NO: 23 and specifically inhibits protease activity of KLK1;  the peptide of SEQ ID NO: 23 wherein X1 is Asp or Gly, X2 is Glu, Arg or Ser, X3 is His, Lys, Leu or Gln, X4 is Ala, Gln or Tyr, X5 is Ala, Glu, Gln or Val, X6 is Glu, Leu, Met or Tyr, X7 is Asp or Gly, X8 is Ala or Val, X9 is Gln, X10 is Lys or Arg, X11 is Ile, X12 is Phe or Tyr and X13 is Lys, Leu or Gln for a SPINK2 mutant peptide which comprises an amino acid sequence represented by SEQ ID NO: 23 and specifically inhibits protease activity of KLK4; and the peptide of SEQ ID NO: 23 wherein X1 is Asp or Gly, X2 is Gly, Met, Gln, Arg, Ser or Thr, X3 is Lys or Arg, X4 is Phe, His, Gln or Try, X5 is His Lys, Arg, Ser, Thr, Val or Tyr, X6 is Ile, Lys, Leu, Met, Gln, Arg, Ser, Val or Trp, X7 is Asp, Gly, Gly, His, Asn, Arg, Val or Trp, X8 is Gly or Trp, X9 is Ala, Phe, Asn, Ser or Thr, X10 is Lys or Arg, X11 is Ile, Met, Gln, Ser or Val, X12 is Phe, Leu or Tyr and X13 is Ala, Asp, Glu or Asn for a SPINK2 mutant peptide which comprises an amino acid sequence represented by SEQ ID NO: 23 and specifically inhibits protease activity of KLK4/KLK8 are not sufficient to encompass numerous other proteins that belong to the same genus. There is not sufficient amount of examples provided to encompass the numerous characteristics of the whole genus claimed.  
See In re Wilder, 736 F.2d 1516, 1521,  222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does  "little more than outlin[e] goals appellants hope the claimed invention  achieves and the problems the invention will hopefully ameliorate").  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

35 U.S.C. 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 3, 6, 8, 11, 13, 18, 25, 27, 32-35 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimaya et al (US 2015/0197546, filed with IDS).
13.	Nishimaya et al teach a 63mer peptide sequence that comprises instant SEQ ID NO: 23, wherein Xaa 1 to Xaa 13 of the instant SEQ ID NO: 23 is any naturally occurring amino acid (see SEQ ID NO: 15), meeting the limitation of instant claims 1, 3, 6, 8, 11 and 13. With respect to the limitation “…an specifically inhibits protease activity…” recited in the claims 1, 6 and 13, an intended use limitation does not impart patentability to product claims where the product is otherwise anticipated by the prior art.  
Further, since the reference teaches a peptide sequence that encompasses instant SEQ ID NO: 23, wherein Xaa at position 1 is Asp, the peptide of the reference would inherently have the same activity and functionality as instant claims 1, 6, 13 and 18. The reference teaches that SPINK2 is a kDa protein composed of Kazal-type domains having three disulfide bonds (see paragraph [0002]), meeting the limitation of instant claim 18. The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).”
The reference further teaches a conjugate comprising the peptide and another moiety bound thereto (see paragraph [0300]), meeting the limitation of instant claim 25. The reference teaches that the moiety is an immunoglobulin Fc region or a functional fragment thereof (see paragraph [0208], for example), meeting the limitation of instant claim 27.
The reference teaches a composition comprising the peptide or the derivative thereof (see for example, paragraphs [0001], [0045], [0052), meeting the limitations of claims 32-35. In regards to the intended use of claims 33-34 and 40, the claims do not recite any other components that is in the composition. Only the peptide comprising SEQ ID NO: 23 and a conjugate thereof. Therefore, an intended use limitation does not impart patentability to product claims where the product is otherwise anticipated by the prior art. The reference further teaches that the peptide is useful in research on test agents, diagnostic drugs (see paragraph [0315]), meeting the limitation of instant claim 35. Since the reference teaches ALL of the active components of instant claims, the reference anticipates instant claims 1, 3, 6, 8, 11, 13, 18, 25, 27, 32-35 and 40.


Obviousness Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
15.	Claims 1, 3, 6, 8, 11, 13, 18, 25, 27, 32-35 and 40  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 16-17, 24, 26, 35 and 54 of copending Application No. 16/631394 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims, one would necessarily achieve the claimed invention of copending claims, and vice versa.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
16.	Instant claims are drawn to a SPINK2 mutant peptide which comprises an amino acid sequence represented by SEQ ID NO: 23, and specifically inhibits protease activity o KLK1, KLK4 and KLK4/KLK8 (see claims 1, 6 and 11), a conjugate, a composition, and a pharmaceutical composition comprising the same.
17.	Copending claims are drawn to a SPINK2 mutant peptide which comprises an amino acid sequence represented by SEQ ID NO: 18, and binds to active human MMP-9 but does not bind to pro human MMP-9 (see claim 1), a conjugate, a composition and a pharmaceutical composition comprising the same.
18.	The instant SEQ ID NO: 23 and SEQ ID NO: 18 of copending application is the same. Since the SEQ ID NO: 23 is the same as SEQ ID NO: 18 of copending 

19.	Claims 1, 3, 6, 8, 11, 13, 18, 25, 27, 32-35 and 40  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 12, 14-16, 40 and 44 of copending Application No. 16/470951 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims, one would necessarily achieve the claimed invention of copending claims, and vice versa.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
20.	Instant claims are drawn to a SPINK2 mutant peptide which comprises an amino acid sequence represented by SEQ ID NO: 23, and specifically inhibits protease activity o KLK1, KLK4 and KLK4/KLK8 (see claims 1, 6 and 11), a conjugate, a composition, and a pharmaceutical composition comprising the same.
21.	Copending claims are drawn to a SPINK2 mutant peptide which comprises an amino acid sequence represented by SEQ ID NO: 30, and inhibits the protease activity of human HTRA1 (see claim 1), a conjugate, a composition and a pharmaceutical composition comprising the same.
22.	The instant SEQ ID NO: 23 and SEQ ID NO: 30 of copending application is the same. Since the SEQ ID NO: 23 is the same as SEQ ID NO: 30 of copending 


CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JULIE HA/Primary Examiner, Art Unit 1654